     1 Thomas J. Salerno (007492)
       Christopher C. Simpson (018626)
     2 STINSON LEONARD STREET LLP
       1850 N. Central Avenue, Suite 2100
     3 Phoenix, Arizona 85004-4584
       Tel: (602) 279-1600
     4 Fax: (602) 240-6925
       thomas.salerno@stinson.com
     5 Christopher.simpson@stinson.com

     6 Counsel for of the Gilbert Hospital Unsecured Creditors Trust,
       Peter Kravitz, Trustee
     7

     8                       IN THE UNITED STATES BANKRUPTCY COURT
     9                               FOR THE DISTRICT OF ARIZONA
    10   In re                                      Chapter 11
    11
         GILBERT HOSPITAL, LLC,                     Case No. 2:14-bk-01451-MCW
    12
                                                    STATUS REPORT OF PETER KRAVITZ,
    13                                              TRUSTEE OF THE GILBERT HOSPITAL
                                                    UNSECURED CREDITORS TRUST
    14
                                Debtor.             Date of Hearing: November 5, 2018
    15                                              Time of Hearing: 1:30 p.m.
    16

    17           Peter Kravitz, as Successor Trustee ("Creditor Trustee") of the Gilbert Hospital

    18 Unsecured Creditors Trust ("Creditor Trust"), by and through his undersigned counsel, hereby

    19 submits this status report in advance of the hearing on Monday, November 5, 2018.

    20                                          INTRODUCTION

    21           Peter Kravitz was appointed Creditor Trustee on August 31, 2018 in accordance with the

    22 terms of the Creditor Trust Agreement. See Successor Trustee Acceptance Under Gilbert

    23 Hospital General Unsecured Creditor Trust (the "Creditor Trustee Acceptance") at Exhibit A to

    24 the Notice of Resignation of Creditor Trustee and Appointment of Successor Trustee (the

    25 "Creditor Trustee Notice") [Dkt. No. 2031].           Mr. Kravitz accepted his appointment on

    26 September 4, 2018. Id.

    27           On September 26, 2018, the Creditor Trustee continued the retention of the firm of

    28 Stinson Leonard Street, LLP, as lead counsel for the Creditor Trust after the revocation of the


Case 2:14-bk-01451-MCW         Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54             Desc
                                Main Document    Page 1 of 6
    1 pro hac vice qualifications of Brinkman Portillo Ronk, APC. See Notice of Substitution of

    2 Counsel for Gilbert Hospital Unsecured Creditors Trust, Peter Kravitz, Successor Trustee and

    3 Notice of Appearance of Substitute Counsel [Dkt. No. 2057].

    4          Among the litigation inherited by the Creditor Trustee were two appeals to the District

    5 Court (discussed below, now dismissed), five open adversaries and numerous claim objections.

    6 Prosecution or resolution of the pending litigation requires use and analysis of the underlying

    7 records and financial information of Gilbert Hospital. Much of this information is not available

    8 to the Creditor Trustee. During these beginning days of the Creditor Trustee's appointment he
    9 has taken steps to acquire and preserve such records and financial information as may be

   10 available. Once these efforts are realized, the Creditor Trustee will be in a position to further

   11 prosecute or resolve the remaining litigation.

   12                                    DISMISSAL OF APPEALS

   13          Prior to the Creditor Trustee's appointment, prior counsel for the former trustee filed two

   14 appeals concerning the extent of jurisdiction of the Bankruptcy Court over the Creditors Trust:

   15 Case No. 2:18-cv-02706-GMS and Case No. 2:18-cv-02594-GMS. Peter Kravitz, as Creditor

   16 Trustee, reviewed the appeals and determined that they should be dismissed. By motions for

   17 voluntary dismissal, each appeal was dismissed by orders dated October 16, 2018.

   18                       EFFORTS TO OBTAIN BOOKS AND RECORDS

   19          The Creditors Trust has worked to obtain records from the Trust's former counsel and

   20 the Trust's former trustee and has subpoenaed the records of Gilbert Hospital from the hospital's

   21 former counsel. Although the above parties have been cooperative and responsive, few records

   22 were secured by such parties prior to the state court receivership action and subsequent

   23 foreclosure.

   24          The financial books and records of Gilbert Hospital exist primarily on the servers

   25 formerly utilized by the hospital.      Unfortunately, those servers were foreclosed upon by

   26 Somerset, a creditor of Gilbert Hospital and the servers are currently in Somerset's possession.

   27 The Somerset servers are currently deactivated so it is impossible at this point to assess the

   28 amount or integrity of the data. The Creditors Trust has been working with the state court

Case 2:14-bk-01451-MCW        Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54                 Desc
                               Main Document    Page 2 of 6
    1 appointed receiver of Gilbert Hospital to first halt Somerset's plan to purge the data and further

    2 to find a practical solution to preserve and access the data form those servers. The task is

    3 complicated by the fact that in addition to the financial data, the servers contain protected

    4 medical information which the Creditor Trustee is not authorized to access or retain. The

    5 Creditor Trust has explored various resolutions with Somerset and the receiver. Counsel for the

    6 Creditor Trustee has attended hearings in the receivership action to apprise the receivership

    7 court concerning those efforts. The parties are currently discussing a purchase of the servers

    8 whereby the receivership estate would maintain possession of the servers and extract relevant
    9 data. Under this approach the initial estimated cost to the Creditors Trust would be

   10 approximately $5,000.00. The next hearing in the state court receivership action to address

   11 these efforts is scheduled for November 5, 2018 at 9:00 a.m.

   12                              MEETING OF OVERSIGHT BOARD

   13          At the request of the Creditor Trustee and his counsel, the Creditor Trustee attended a

   14 telephonic meeting of the Creditor Trust Board on October 19, 2018. The purpose of the

   15 meeting was to brief the Creditor Trust Board on recent developments in the case and request

   16 specific authorization on various proposed actions. Members of the Board expressed that they

   17 were unaware of some recent developments and thanked the Creditor Trustee and his counsel

   18 for the briefing.

   19          In an unrelated development, a member of Creditor Trust Board, Mr. Roger Simpson

   20 informed the Board of his desire to resign from the Creditor Trust Board due to time constraints.

   21 The remaining Board members will seek to appoint a Replacement Member pursuant to Article

   22 IV(1)(b) of the Trust Agreement. The Board authorized counsel for the Creditor Trustee to

   23 contact counsel for active creditors to investigate a willingness to be considered for service as a

   24 Replacement Member of the Creditor Trust Board.

   25                           INFORMATION FROM PRIOR COUNSEL

   26          The Creditor Trustee and counsel have requested all of prior counsel's analysis and

   27 memorandums regarding the pending claims objections and adversary proceedings. Some of

   28 this information has recently been provided and prior counsel continues to provide information.

Case 2:14-bk-01451-MCW        Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54                Desc
                               Main Document    Page 3 of 6
    1 The Creditor Trustee and counsel continue their efforts to collect and review all available

    2 information concerning the claims objections and adversary proceedings. Once the Creditor

    3 Trustee is satisfied he has the available information including the relevant financial data

    4 discussed above, he will be in a position to analyze the claim objections and adversary

    5 proceedings.

    6                            ANALYSIS OF POTENTIAL CLAIMS

    7         The Creditor Trustee is in process of analyzing potential claims against directors and

    8 officers New Visions Health, LLC and Gilbert Hospital, and potentially other parties. The
    9 Creditor Trustee and his counsel are in very preliminary discussions with various counsel for

   10 members of the Board of Managers for Gilbert Hospital. The Creditor Trustee continues to

   11 analyze whether other potential claims may exist against additional parties. Counsel for the

   12 Creditor Trustee has been contacted by counsel for a third party interested in acquiring some or

   13 all of these claims.

   14

   15         RESPECTFULLY SUBMITTED this 2nd day of November, 2018.

   16
                                                      STINSON LEONARD STREET LLP
   17

   18                                          By:    /s/ Christopher C. Simpson
                                                      Thomas J. Salerno
   19                                                 Christopher C. Simpson
                                                      1850 N. Central Avenue, Suite 2100
   20                                                 Phoenix, Arizona 85004-4584

   21                                                 Counsel for of the Gilbert Hospital Unsecured
                                                      Creditors Trust, Peter Kravitz, Trustee
   22
      Copy of the foregoing sent this 2nd day of November, 2018,
   23 to all CM/ECF registrants:

   24 ELIZABETH C. AMOROSI on behalf of U.S. Trustee U.S. TRUSTEE Elizabeth.C.Amorosi@usdoj.gov

   25 CARLOS M. ARBOLEDA on behalf of Creditor Shelly & Christopher Schafer arboledac@abfirm.com
        WALTER J. ASHBROOK on behalf of Creditor MPT OF GILBERT, LLC sybil.aytch@quarles.com
   26
        THOMAS C. AXELSEN on behalf of Creditor GATEWAY ANESTHESIA ASSOCIATES, PLLC
   27 TAXELSEN@COX.NET
        MICHAEL R AYERS on behalf of Creditor ACE Property & Casualty Insurance Company
   28

Case 2:14-bk-01451-MCW       Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54                Desc
                              Main Document    Page 4 of 6
        azcourtorders@hinshawlaw.com
    1
        EDWARD K. BERNATAVICIUS on behalf of U.S. Trustee U.S. TRUSTEE
    2 edward.k.bernatavicius@usdoj.gov
        FAY W. BIDLACK on behalf of Interested Party Gilbert Hospital, LLC fbidlack@jsslaw.com
    3
        BRIAN BLUM on behalf of Debtor GILBERT HOSPITAL, LLC brian@andantelaw.com
    4 BRUCE J. BORRUS on behalf of Creditor Philips Healthcare bborrus@foxrothschild.com

    5 MICHAEL W. CARMEL on behalf of Creditor Michael W. Carmel, Ltd. michael@mcarmellaw.com

    6 SCOTT B. COHEN on behalf of Other Professional MANEWITZ WEIKER ASSOCIATES LLC
        SBC@ENGELMANBERGER.COM
    7 JOSEPH E. COTTERMAN on behalf of Debtor GILBERT HOSPITAL, LLC joe.cotterman@gknet.com

    8 Grant L. Cartwright on behalf of Creditor THE MACERICH COMPANY
        gcartwright@maypotenza.com
    9 DEAN M. DINNER on behalf of Jim Doyle, Kevin T Ahern, Jim Doyle, Equity Security Holders,
        Equity Security Holders’ Committee dean.dinner@sackstierney.com
   10
        KEVIN M. DUDDLESTEN on behalf of Creditor Aetna, Inc. kduddlesten@mcguirewoods.com
   11 WILLIAM W. FIFE, III on behalf of Creditor Committee Official Joint Committee of Unsecured

   12 Creditors william@williamfifelaw.com
        ROGER R. FOOTE on behalf of Attorney JACKSON WHITE, P.C., and Debtor GILBERT HOSPITAL,
   13 LLC rfoote@jacksonwhitelaw.com

   14 ALEXANDER J GANCAYCO on behalf of Creditor National Labor Relations Board
        alexander.gancayco@nlrb.gov
   15 DANIEL E. GARRISON on behalf of Attorney Andante Law Group, Debtor GILBERT HOSPITAL,
        LLC dan@andantelaw.com, teresie@andantelaw.com
   16
        ANDREW A. HARNISCH on behalf of Attorney Apheresis Care Group, Inc. dba Phoenix Metro
   17 Inpatient Service aharnisch@maypotenza.com

   18 ROBERT P. HARRIS on behalf of Creditor MPT OF GILBERT, LLC robert.harris@quarles.com
        KEITH L. HENDRICKS on behalf of Defendant GILBERT EMERGENCY MEDICINE
   19 SPECIALISTS, LLC khendricks@law-msh.com

   20 KYLE S. HIRSCH on behalf of Creditor Indigo-DLI Holdings I, LLC kyle.hirsch@bryancave.com
        LAWRENCE D. HIRSCH on behalf of Creditor Somerset Leasing Corp. VIII lhirsch@psazlaw.com
   21
        PATRICK B HOWELL on behalf of Creditor GE Healthcare tmichalak@whdlaw.com
   22 Brian D. Huben on behalf of Creditor THE MACERICH COMPANY hubenb@ballardspahr.com

   23 JONATHAN P. IBSEN on behalf of Attorney BROWNSTEIN HYATT & FARBER, P.C.
        jibsen@clgaz.com
   24
        STEVEN D. JEROME on behalf of Creditor Southwest Medical Services, Inc. sjerome@swlaw.com
   25 CODY J. JESS on behalf of Creditor MEDHOST OF TENNESSEE, INC., f/k/a HEALTHCARE
        MANAGEMENT SYSTEMS, INC. bkdocket@biz.law
   26
      CAROLYN J. JOHNSEN on behalf of Interested Party Official Committee of Unsecured Creditors in
   27 case of In Re Florence Hospital at Anthem, LLC and Creditor SALT RIVER PROJECT
      cjjohnsen@dickinsonwright.com
   28

Case 2:14-bk-01451-MCW        Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54              Desc
                               Main Document    Page 5 of 6
        ROB A JUSTMAN on behalf of Accountant Schmidt Westergard & Company, PLLC
    1 rjustman@meagher.com

    2 ROBERT M. KORT on behalf of Other Professional Principal Financial Group, Inc. rkort@lrrc.com
        LOUIS DANIEL LOPEZ, JR on behalf of Creditor David S Wanger llopez@law-msh.com
    3
        RYAN J. LORENZ rlorenz@clarkhill.com
    4 WESLEY S. LOY on behalf of Creditor Arizona Health Care Cost Containment Administration

    5 wsl@bowwlaw.com
        HEATHER ANN MACRE on behalf of Defendant PEORIA REGIONAL MEDICAL CENTER, LLC
    6 ham@aikenschenk.com

    7 NANCY J MARCH on behalf of Interested Party Florence Hospital at Anthem, LLC
        nmarch@fclaw.com
    8 PERNELL W. MCGUIRE on behalf of Accountant Schmidt Westergard & Company, PLLC
        pmcguire@davismiles.com
    9
        ADAM D. MELTON on behalf of Creditor Executive Health Resources, Inc. amelton@tep.com
   10 KLAUS PETER MUTHIG on behalf of Creditor Maricopa County Treasurer

   11 muthigk@mcao.maricopa.gov
        LAWRENCE E. PALLES on behalf of Creditor Timothy Johns lpalles@law-msh.com
   12
        JILL H PERRELLA on behalf of Creditor Southwest Medical Services, Inc. jperrella@swlaw.com
   13 LISA PETERS on behalf of Creditor GENERAL ELECTRIC CAPITAL CORPORATION
        lisa.peters@kutakrock.com
   14
        DONALD W. POWELL on behalf of Creditor Jolene Miller d.powell@cplawfirm.com
   15 WESLEY DENTON RAY on behalf of Interested Party Florence Hospital at Anthem, LLC
        Ray@SacksTierney.com
   16
        PHILIP R. RUDD on behalf of Interested Party Florence Hospital at Anthem, LLC
   17 Rudd@SacksTierney.com

   18 KATHERINE ANDERSON SANCHEZ on behalf of Creditor Argo Partners
        ksanchez@dickinsonwright.com
   19 DALE C. SCHIAN on behalf of Creditor MEDHOST OF TENNESSEE, INC., f/k/a HEALTHCARE
        MANAGEMENT SYSTEMS, INC. bkdocket@biz.law
   20
        GERALD L. SHELLEY on behalf of Debtor GILBERT HOSPITAL, LLC gshelley@fclaw.com
   21 JOSEPH E. SHICKICH, JR. on behalf of Creditor Microsoft Corporation and Microsoft Licensing GP
        jshickich@foxrothschild.com
   22
        MARK D. SVEJDA on behalf of Creditor Richard Kohan mark@azrealestatelawyers.com
   23 BRADLEY D. WEECH on behalf of Attorney JACKSON WHITE, P.C. efile.dockets@davismiles.com

   24 DAVID IRA WEISSMAN on behalf of Creditor Randall Calvert dweissman@clarkhill.com

   25 KURT M. ZITZER on behalf of Accountant Schmidt Westergard & Company, PLLC
        kzitzer@meagher.com
   26

   27 /s/ Lindsay Petrowski

   28

Case 2:14-bk-01451-MCW
        148274466.1           Doc 2088 Filed 11/02/18 Entered 11/02/18 12:14:54               Desc
                               Main Document    Page 6 of 6
